Citation Nr: 0902246	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
lumbosacral spine.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION


The veteran had active duty service with the United States 
Army from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple Rating Decisions by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), including a December 2005 decision 
that, in pertinent part, denied service connection for a back 
injury and depression; a February 2006 decision that, in 
pertinent part, confirmed and continued the denial of service 
connection for a back injury; and an October 2006 decision 
that denied service connection for PTSD. 

The issue of service connection for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Currently diagnosed lumbosacral condition was not first 
manifested or incurred during active duty service, at 
separation, or for many years thereafter; the preponderance 
of the evidence does not establish that the current 
disability is related to service.

2.  There is no verified stressor event to support a 
diagnosis of PTSD; the veteran has not been diagnosed with 
PTSD.





CONCLUSIONS OF LAW

Service connection for a disorder of the lumbosacral spine is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

As to the veteran's claims for service connection for a 
lumbosacral disorder and PTSD, VA's VCAA notice duties have 
been fulfilled.  The Board notes that the appeals concerning 
the veteran's lumbosacral disorder and PTSD were originally 
two separate claims, which have since been merged.  Prior to 
the merger of the claims, separate VCAA notes were sent to 
the veteran for each of these two issues.  

Concerning the veteran's claim for service connection for a 
lumbosacral disorder, VA sent a letter to the veteran in 
September 2005, prior to the initial rating decision, that 
informed the veteran of what evidence is required to 
substantiate the claim, as well as the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
asked to submit evidence and information in his possession to 
the RO.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the notice provided concerning the 
veteran's claim for service connection for his lumbosacral 
disorder did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Thus, the VCAA duty to notify was fully satisfied as to the 
veteran's lumbosacral disorder claim.

As to the veteran's claim for service connection for PTSD, VA 
sent a letter to the veteran in June 2006, prior to the 
initial rating decision, that informed the veteran of what 
evidence is required to substantiate the claim.  The letter 
also apprised the veteran as to his and VA's respective 
duties for obtaining evidence.  It also let him know that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Further, VA requested that the veteran submit specific 
details of the personal trauma he experienced, as well as any 
available medical evidence concerning his PTSD, for 
verification purposes.  VA's duty to notify was thus fully 
satisfied for the veteran's PTSD claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In connection with the current appeal, 
the RO has obtained the veteran's service medical records, 
including his separation examination report.  The veteran did 
not receive treatment at any VA medical centers for his back 
condition or PTSD.  Although he did not submit any releases 
for VA to obtain private treatment records, the veteran did 
send copies of private treatment records, relevant to both 
claims,  which the Board considered in this decision.  The 
veteran also submitted statements from treating physicians, 
his ex-wife, and his sister, which have been included in the 
record and considered.

VA requested that the veteran submit verifiable reports of 
stressors he experienced while serving in the Army.  In 
response to the claim for service connection for PTSD, VA 
asked the veteran to provide specific details about combat-
related incidents he experienced.  VA provided the veteran 
with a PTSD questionnaire for completion, which was submitted 
by the veteran in March 2006.  The questionnaire requested 
that the veteran describe the in-service incidents that he 
felt contributed to his current condition, including where 
the incidents occurred, as well as the dates and approximate 
time periods of the incidents.  The response provided by the 
veteran did not provide a time frame for the incidents other 
than listing the entire time he was in the Army.  The 
response also failed to include the names of individuals 
involved in the incidents.  A location was provided by the 
veteran for one of the two alleged stressors.

The RO determined that the veteran did not submit sufficient 
information to submit a records request to the Joint Services 
Records Resource Center (JSRRC) or the National Archives and 
Records Administration.  The RO noted that the veteran did 
not submit time frames, specific locations, or the names of 
persons involved, with regard to the alleged stressor 
incidents.  Despite the lack of information, VA submitted a 
request to the Personnel Information Exchange System (PIES); 
the response from PIES indicated that the veteran's personnel 
records were missing due to the July 1973 fire at the 
National Personnel Records Center (NPRC), and thus any 
stressor allegations could not be verified through the 
veteran's personnel records.  

Although VA did not submit a request to the United States 
Army Crime Records Center (CRC), the veteran did.  He 
submitted his own requests to the CRC and the National 
Personnel Records Center (NPRC) in an attempt to verify his 
stressors.  The CRC informed the veteran that a search of the 
Army file indexes revealed no files responsive to his 
request.  The NPRC told the veteran that his personnel record 
was in all likelihood destroyed in a July 1973 fire at the 
NPRC.

VA did not provide the veteran with a medical examination for 
a lumbosacral injury.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  No examination was necessary for 
the veteran's claim for service connection for his 
lumbosacral injury.  Service medical records are completely 
devoid of evidence of an injury to the veteran's back.  
Without evidence establishing that the veteran injured his 
back during service, an examination to arrive at an opinion 
linking a current problem to an undocumented inservice 
incident could only result in speculation.  There has already 
been a clear diagnosis of arthritis (lumbosacral 
spondylosis), and thus the evidence needed for service 
connection to be granted is evidence of injury or aggravation 
in service, and a nexus to the current condition.  A current 
medical examination, more than 50 years following separation 
from service, would not be able to provide evidence of an 
injury or aggravation of a condition while in service.

VA also did not provide an examination for PTSD.  An 
examination is not necessary, as there is no verifiable 
stressor event that occurred in service.  Also, other than 
statements by the veteran that he has PTSD, there is no 
evidence of record indicating PTSD, other than the veteran's 
apparent self-diagnosis.  Without a verifiable stressor, even 
if the veteran was diagnosed with PTSD, such a PTSD diagnosis 
could not be service-connected.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for a Lumbosacral Injury

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The veteran alleges that two incidents caused him to injure 
his back while in service.  The first incident occurred while 
the veteran was unloading heavy artillery shells, during 
which he lost his balance and injured his back trying to 
recover.  The second alleged incident was while the veteran 
was involved in moving a howitzer; he slipped and sprained 
his back.  After these incidents, the veteran states that he 
was moved from heavy duty to the cook section of the 
battalion.  Neither of these alleged injuries is documented 
in the veteran's service treatment records.  The only 
indication of a medical condition related to the veteran's 
back in the veteran's service treatment records is a notation 
that he had a backache in June 1954.  The service treatment 
records indicate that the backache was a side effect of 
tonsillitis.  The veteran's separation examination, during 
which the veteran was asked to describe problems with his 
back, noted no abnormalities.  There is no other evidence of 
a back injury during service.  

In a Notice of Disagreement submitted by the veteran in 
February 2006, the veteran alleges that he began receiving 
treatment for his back beginning in 1956, and treatment has 
continued to the present.  The veteran has not provided any 
evidence of treatment, however, from the time of his 
separation in 1955 until August 1999, when the veteran was 
diagnosed with spondylosis.  The veteran continued to receive 
treatment for his back condition through at least December 
2005, at which time the treating physician assessed that the 
veteran had "diffuse lumbar spondylosis with severe spinal 
stenosis at L3-L4 caused by diffuse disc bulging, ligamentum 
flavum hypertrophy, and degenerative changes in the facet 
joints.  Mild spinal stenosis at L2-L3."

There is no evidence supporting the veteran's claim that he 
injured his back during service.  Treatment records from 
August 1999 indicate that the veteran only had a history of 
back problems for the previous 20 years.  A July 2002 
treatment record from a private physician indicated a 
"history of back pain over last 2 years which was 
exacerbated by lifting entertainment center 1 month ago."  
Later private medical reports refer to the August 1999 
diagnosis when referencing his history of lower back pain.  
None of the private medical reports indicate that the veteran 
ever told his doctors that he was injured during service.  
This lengthy period, from 1955 to 1999, without evidence of 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

As noted above, for service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  In the veteran's case, there is a current 
medical diagnosis of lumbosacral spondylosis and other back 
ailments, but there is no credible evidence of an in-service 
injury, and no medical evidence of a nexus between the 
disability and an event during service.  

As stated previously, the veteran was diagnosed with 
arthritis in August 1999.  Arthritis is a chronic disease, 
and is thus presumptively service-connected if it is 
manifested to a compensable degree within the one year from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  As the veteran was not diagnosed 
with lumbosacral arthritis until 1999, well over 50 years 
after the veteran completed his tour of duty, presumptive 
service connection is not appropriate.

Thus, service connection for a lumbosacral injury is not 
warranted. 



Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

Here, review of the veteran's service records, including his 
Department of Defense Form 214, show that he was stationed in 
Germany during his tour of active duty.  While in the Army, 
the veteran was part of an artillery battalion.  He did not 
receive any combat-related awards during service, and the 
veteran has not claimed that he participated in combat.  
Service treatment records reveal no psychiatric treatment, 
diagnosis, or complaints while on active duty.  An 
examination provided at the time of the veteran's separation 
from service revealed no psychiatric or psychological issues.

The veteran alleged two stressors from service.  The first 
incident the veteran alleged is that he was attacked by an 
unknown assailant while he was guarding the ammunition depot 
on the Army base in Germany where he was stationed.  The 
second stressor the veteran alleged was that he was elbowed 
in the face by a fellow soldier during a game of basketball.  
Neither of these alleged stressors has been verified.  As 
addressed above, efforts by both VA and the veteran to verify 
stressors were unsuccessful.

Thus, despite efforts by the VA and the veteran, the 
veteran's alleged stressors cannot be verified.  As stated 
above, under 38 C.F.R. § 3.304(f), stressors must be verified 
for PTSD to be service-connected.

Further, there is no medical evidence of record showing that 
the veteran has been diagnosed with PTSD.  On the veteran's 
PTSD questionnaire, he stated that he received medication for 
depression and anxiety.  He never stated that he was 
diagnosed with PTSD.  The veteran provided a list of eight 
medical professionals who treated him for depression and 
anxiety over the years, and did not state that any one of 
these individuals diagnosed the veteran with PTSD.  The 
veteran supplied private medical records from two doctors who 
treated him for a depressive disorder; neither of the 
doctors' reports included a diagnosis of PTSD.  As addressed 
previously, the veteran must have a currently-diagnosed 
condition for that condition to be service-connected.  
Brammer, 3 Vet. App. at 225.  Without a diagnosis of PTSD, 
the veteran could not be service-connected for PTSD.

As the veteran has not shown either a verified stressor or a 
diagnosis of PTSD, service connection for PTSD is not 
warranted.


ORDER

Entitlement to service connection for a disorder of the 
lumbosacral spine is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The veteran was diagnosed with a major depressive disorder in 
either March or December 2001.  The first record of a 
diagnosis of depression available to the Board is in a report 
by Dr. D.F.N. dated December 2001.  An undated Medication 
Flow Sheet, including a list of the veteran's prescriptions, 
indicated that the veteran was put on a regimen of Zoloft 
beginning in March 2001.  

On the veteran's behalf, his sister and ex-wife submitted 
letters to VA alleging that the veteran began to experience 
depression shortly after returning from his deployment with 
the Army.  Also, the veteran claimed in December 2005 that 
his depression should be considered as secondary to his 
service-connected hearing loss.  

VA did not provide the veteran with an examination to 
determine if either his depression is related to his service 
or service-connected hearing loss.  VA should provide an 
examination to determine if there is a nexus between the 
veteran's depressive disorder and any aspect of his period of 
service, including his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and decisions 
by the United States Court of Appeals for 
Veterans Claims (Court) (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (regarding VA policies and 
procedures with regard to assignment of 
effective dates and evaluations)) as to 
his depression claim, including what is 
required to show secondary service 
connection.

2.  The RO should schedule the veteran for 
a VA examination to ascertain the likely 
etiology of his depression.  The claims 
file must be reviewed in conjunction with 
the examination.  The doctor should 
examine the veteran and render an opinion 
as to whether the veteran's depressive 
disorder is at least as likely as not 
caused or aggravated by service or a 
service-connected disorder.  A full and 
complete rationale for all opinions 
expressed is required

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


